Citation Nr: 9933640	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
February 1951 to February 1955, and from May 1955 to March 
1973.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision from the Montgomery, Alabama Regional Office (RO), 
which, in pertinent part, denied service connection for 
prostate cancer, claimed as secondary to Agent Orange 
exposure.

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in July 
1999.  The member of the Board who held the hearing is making 
the decision in this case and is the signatory to this 
decision.


FINDINGS OF FACT

1. All of the relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam Era.

3.  The prostate cancer, diagnosed following service, is 
related to the veteran's exposure to Agent Orange while 
serving in Vietnam.


CONCLUSION OF LAW

Prostate cancer was incurred in military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
prostate cancer as a result of exposure to Agent Orange is 
whether he has submitted well-grounded claim for the benefits 
arising therefrom.  38 U.S.C.A. § 5107(a) (West 1991).  
Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation. Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  In 
addition, certain diseases, such as cancer, when manifest to 
a degree of 10 percent or more within one year after the 
veteran's military service, will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(ii) (1999) are 
met, even though there is no record of such disease during 
service provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d) (1999) are also satisfied: Chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea) other than osteosarcoma, 
chondrosarcoma, Kaposi sarcoma or mesothelioma, and soft 
tissue cancers.  38 C.F.R. § 3.309(e) (1999).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e) (1999).

The presumption of service incurrence may be rebutted where 
there is affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease . . . has 
been suffered . . .." 38 U.S.C. A. § 1113(a) (West 1991).  
The expression 'affirmative evidence to the contrary' will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service. 38 C.F.R. 
§ 3.307(d) (1999).

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The holding in Combee is applicable to the facts 
in this case. However, establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the particular disability had its 
onset in service. It requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation as 
set forth above as set forth above.

The veteran's service medical records do not refer to 
complaints or treatment for prostate or symptoms associated 
thereto.  The October 1972 retirement examination clinically 
evaluated the genitourinary system as normal. 

The available service personnel records indicate that the 
veteran was on Temporary Duty from July to November 1966.  
During this time he served in Southeast Asia.  His service 
medical records show that he was seen at the dispensary in 
September 1966 while stationed in Taiwan.  His personnel 
records show he was awarded the Vietnam Service Medal for 
service from July to November 1966.  Also listed under Combat 
was 21Jul6615Nov66, RVN, 1 BSS.  Of record is a Special 
Order, date in March 197 which is to the effect that between 
April 1 and June 30, 1972 the listed personnel, which 
included the veteran, would proceed as necessary from an Air 
Force Base in Taiwan to any point within the PACAF area of 
responsibility to perform duties on TDY as Enroute Support 
Team members.  

The veteran was examined at a military facility in April 
1996.  The examination showed of the prostate showed a hard 
nodule on the left.  He underwent a complete work up which 
showed prostate cancer.  He received radiation treatment

A VA examination was conducted in December 1996.  At that 
time, the veteran reported that he was diagnosed with 
prostate cancer at Keesler Medical Center approximately 1 
year previously. The diagnosis was prostate cancer, status 
post radiation therapy to the prostate gland.

The veteran testified at a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in July 
1999 that he was a ground technician during his tour of duty 
in Vietnam working on aircraft.  He stated that he went to 
Vietnam more than once on TDY.  He reported that he was under 
planes that were flying and spraying Agent Orange.  He stated 
that he was diagnosed specifically with prostate cancer and 
that he was currently undergoing radiation therapy.  He 
expressed that he believed that his prostate cancer was due 
to his Agent Orange exposure.

The Board finds that the veteran's claim for service 
connection for prostate cancer is well grounded pursuant to 
38 U.S.C.A. § 5107.  This finding is based on the current 
diagnosis of prostate cancer and confirmation that the 
veteran was exposed to Agent Orange in Vietnam thus 
triggering the applicability of 38 C.F.R. § 3.309.  The Board 
is satisfied that all relevant evidence is of record and the 
statutory duty to assist the veteran has been met.

To summarize, the veteran's personnel records clearly specify 
that in conjunction with the award of the VSM, service in RVN 
(Republic of Vietnam) was listed.  Ass such, the Board is 
satisfied that he served in Vietnam.  He subsequently 
developed prostate cancer.  There is no evidence of record 
which rebuts the presumption that the prostate cancer was 
caused by the exposure to Agent Orange during service in 
Vietnam.  Accordingly, service connection for prostate cancer 
is warranted.


ORDER

Entitlement to service connection for prostate cancer as a 
result of exposure to Agent Orange is granted.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

